Title: Feb. 27. Fryday.
From: Adams, John
To: 


       A Calm. As soft and warm as Summer. A Species of black Fish, which our officers call Beneaters, appeared about the Ship.
       One Source of the Disorders in this Ship, is the Irregularity of Meals. There ought to be a well digested System, for Eating, Drinking and sleeping. At Six, all Hands should be called up. At Eight, all Hands should breakfast. At one all Hands should dine. At Eight again all Hands should sup. It ought to be penal for the Cook to fail of having his Victuals ready punctually.—This would be for the Health, Comfort and Spirits of the Men, and would greatly promote the Business of the Ship.
       I am constantly giving Hints to the Captain concerning Order, Œconomy and Regularity, and he seems to be sensible of the Necessity of them, and exerts himself to introduce them.—He has cleared out the Tween Decks, ordered up the Hammocks to be aired, and ordered up the sick, such as could bear it, upon Deck for sweet Air. This Ship would have bred the Plague or the Goal Fever, if there had not been great Exertions, since the storm, to wash, sweep, Air and purify, Cloaths, Cots, Cabins, Hammocks and all other Things, Places and Persons.
       The Captn. Yesterday went down into the Cock Pit, and ordered up every Body from that Sink of Devastation and Putrefaction— ordered up the Hamocks &c. This was in Pursuance of the Advice I gave him in the Morning, “if you intend to have any Reputation for Œconomy, Discipline or any Thing that is good, look to your Cock Pit.”
       Yesterday the Captn. brought in a Curiosity which he had drawn up over the Side in a Buckett of Water, which the Sailors call a Portuguese Man of War, and to day I have seen many of them sailing by the Ship. They have some Appearances of Life and Sensibility. They spread a curious Sail and are wafted along very briskly. They have something like Gutts, hanging down, which are said to be in a degree poisonous to human Flesh. The Hulk is like blue Glass. I pierced it with the sharp Point of my Pen Knife and found it empty. The Air came out, and the Thing shrunk up almost to nothing.
      